Citation Nr: 1513075	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increases in the ratings for a left knee disability, currently assigned "staged" ratings of 10 percent prior to January 27, 2012, 20 percent from January 27, 2012 to June 25, 2014, and a combined 40 percent rating (based on a formulation of 20 percent under Code 5258 and 20 percent under Code 5257) from June 25, 2014.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for left knee disability.  In April 2013, the RO increased the rating to 20 percent, effective January 27, 2012.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, this matter was remanded for additional development.  In September 2014, the RO assigned a separate 20 percent rating for left knee medial lateral ligament instability, effective June 25, 2014.


FINDINGS OF FACT

1.  Prior to January 27, 2012, the Veteran's left knee disability was not shown to be manifested by more than painful motion, mild edema, tenderness, crepitus and effusion, and slight swelling; subluxation, instability, or compensable limitations of flexion or extension were not shown; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination were not shown.

2.  From January 27, 2012 to June 25, 2014, the Veteran's left knee disability was not shown to be manifested by subluxation, instability, or compensable limitations of flexion or extension; additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination were not shown.

3.  From June 25, 2014, the Veteran's left knee disability is not shown to be manifested by any more than moderate subluxation or instability with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; compensable limitations of flexion or extension and/or additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination were not shown.

CONCLUSION OF LAW

Increases in the staged ratings now assigned (10 percent prior to January 27, 2012, 20 percent from January 27, 2012 to June 25, 2014, and a combined 40 percent rating from June 25, 2014) for the Veteran's left knee disability are not warranted.  38 U.S.C.A. § 155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5258, 5259 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  May 2010 and January 2012 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of how effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records are associated with the record.  In June 2010, January 2012, and June 2014, the RO arranged for VA examinations to evaluate the left knee disability.  The reports of these examinations are described in greater detail below.  The Board finds them adequate for rating purposes, as they contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the October 2013 hearing, the undersigned identified the issue on appeal, focused on the criteria necessary to substantiate the claim for increase, and identified evidence that could assist the Veteran in substantiating the claim.  A hearing notice defect is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings to acknowledge distinct periods when different levels of impairment were shown are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected left knee disability has been rated by the RO under various diagnostic Codes in 38 C.F.R. § 4.71a.  Prior to January 27, 2012, a 10 percent rating was assigned under Code 5024-5260 for degenerative arthritis.  From January 27, 2012 to June 25, 2014, a 20 percent rating was assigned under Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  From June 25, 2014, a 40 percent combined rating (based on a formulation of a 20 percent rating under Code 5258 and a 20 percent rating under Code 5257 for instability) is assigned.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Knee disability is rated  under 38 C.F.R. § 4.71a, Code 5256 (for ankylosis), Code 5257 (for other impairment, including recurrent subluxation or lateral instability), Code 5258 (for dislocated semilunar cartilage), Code 5259 (for symptomatic removal of semilunar cartilage), Code 5260 (for limitation of flexion), Code 5261 (limitation of extension), Code 5262 (based on impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle (in full extension), or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261. [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.]

Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

Separate ratings may be assigned where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

An October 2009 VA treatment record notes that the Veteran reported her left knee was giving out frequently.  Physical examination found edema on the lateral and medial knee and mild tenderness on pressure.  A negative drawer test was noted and normal range of motion for flexion and extension was found.  The assessment was left knee pain with knee joint giving out frequently.

A January 2010 VA orthopedic surgery outpatient consultation record notes that range of motion was to 140 degrees and there was no pain with high flexion and no ligamentous instability.  The assessment was patellofemoral syndrome, patellar maltracking.  January and February 2010 VA treatment records also note that the Veteran reported increased swelling, pain, and fluid when playing tennis and running.  She reported getting lateral instability when she gets into her car.  An examination showed mild effusion/erythema, but not ecchymosis.  There was no pain with range of motion to 100 degrees and no varus/valgus instability.  There was also no anterior/posterior drawer instability.  There was tenderness to palpation over the posterior medial and anterior lateral joint lines.  The diagnosis was chondromalacia of the patella.

A May 2010 VA treatment record notes that the Veteran was seen complaining of left knee pain.  She reported that she played a lot of tennis and racket ball, but stopped these activities approximately 5 years prior when she started experiencing increased pain.  She also reported that she is able to walk without an assistive device, but occasionally wears a knee sleeve and takes Ibuprofen when her pain increases.  She stated that her pain is aching and sharp, and that it gets worse with weight bearing, doing steps, or in the cold, damp weather.  She also reported weakness in her left knee and indicated that it has a tendency to give out.

Examination of the left knee revealed slight soft tissue swelling, and tenderness to palpation.  Range of motion was noted to be normal, accompanied with discomfort.  The joints were not swollen or warm to touch.  Slight effusion was present.  There was no evidence of medial or lateral instability, and varus/valgus stress testing was negative.  Anterior drawer testing was also negative, while the McMurray Maneuver was positive.  Left knee muscle strength was 4+/5 and decreased secondary to pain.

Three days later, the Veteran was again seen by VA and assessed with left knee arthralgia with mild weakness in the left quadriceps.  Physical examination showed that her gait was independent without devices and without antalgia.  Range of motion was normal across all joints with a report of increased pain at the end ranges of left knee extension and flexion.  Sensation was intact.  Ligamentous stress testing for laxity or pain was negative.  The patella grind was positive for palpation tenderness of the left lateral border of the patella and left lateral knee joint line.  It was also positive for mild non-pitting edema of the left anterior knee compartment.  Another May 2010 VA treatment record notes an impression of left knee osteoarthritis.

On June 2010 VA joints examination, the Veteran reported that her left knee has gotten progressively worse.  She reported giving way, instability, pain, stiffness, weakness, tenderness, and flare-ups.  It was noted that range of motion is decreased during flare-ups by approximately 10-20 percent.  She indicated she is able to stand up to an hour and able to walk 1-3 miles.  She always uses a brace.  On physical examination, the examiner noted findings of tenderness over the lateral joint line and meniscus abnormality.  There was no evidence of crepitation, a mass behind the knee, clicks or snaps, patellar abnormality, or instability.  The examiner indicated that there was no valgus or varus instability and the anterior drawer test was negative.  Left knee flexion was to 107 degrees and extension was normal.  There was objective evidence of pain with active motion and objective evidence of pain following repetitive motion; however, there was no additional imitation in motion after three repetitions.  The examiner noted that after three repetitions, the Veteran's left knee flexion increased to 110 degrees.  There was no evidence of ankylosis.  A left knee MRI (in December 2009) showed degeneration and significant thinning of cartilage in the lateral compartment of the knee.  The anterior and posterior horns of the lateral meniscus were very diminutive, likely representing chronic tears.  The medial meniscus was intact.  There was also mild degenerative thinning of the cartilage of the patella along the  medial facet.  The examiner diagnosed left knee sprain.  He indicated that the Veteran was working full time as a teacher.

A June 2010 VA treatment record notes a history of pain in the left lateral knee and osteoarthritis.  She was fitted for a knee brace.  In October 2010, the Veteran reported that her physical therapist told her she has major lateral instability of the knee and that surgery was not an option.  She stated that her knee slides while she sleeps and that she has to straighten it out to put it back into place.  She indicated that she wears a mechanical knee brace daily.  She indicated she is supposed to limit her exercise to walking and limit her use of stairs. She stated that she cannot play tennis, volleyball, or jog.

An August 2011 private treatment record notes that the Veteran reported left knee pain, that can reach a level 7 out of 10.  It was noted that she takes anti-inflammatories and has given up high-impact activities, but now contends she has increased pain and instability.  On physical examination, she was noted to have some medial joint line pain.  The left knee was non-tender over the lateral joint line.  There was no evidence of pain with flexion compression rotation.  There was a small effusion and some mild crepitus, however, she had full range of motion with stability.  She did not have instability to anterior/posterior ligamentous stress.  She was neurologically and vascularly intact.  A left knee MRI showed further degeneration of the lateral meniscus with some thinning of the cartilage, but still no full thickness lesions.  No other internal derangement was noted.  The provider concluded that the Veteran has some further degeneration, but that there is no acute process ongoing.

On January 2012 VA examination, left knee degenerative joint disease was diagnosed.  The Veteran reported flare-ups, and indicated that she cannot climb stairs, or stand or walk for long periods.  Range of motion studies showed left knee flexion to 90 degrees, with evidence of painful motion at 90 degrees.  Extension was normal with no objective evidence of painful motion.  On repetitive-use testing, left knee flexion was to 85 degrees and extension remained normal.  Functional loss was noted as pain on movement and swelling.  There was evidence of tenderness to palpation.  Muscle strength was normal and joint stability testing was normal.  There was also no evidence of recurrent patellar subluxation/dislocation.  Regarding the meniscus, the Veteran was noted to have a meniscus condition manifested by frequent episodes of joint "locking," joint pain, and joint effusion.  He had a meniscectomy in 1999, with residuals including pain and locking.  Additional findings included a positive McMurray's test (indicating meniscus pathology) and left knee crepitus with flexion and extension.  The Veteran was noted to be using a knee brace regularly.  Diagnostic testing showed evidence of degenerative arthritis, but no evidence of patellar subluxation or any other significant diagnostic findings.  The examiner further noted that the Veteran works as a school teacher and that the school accommodated her needs.

In January 2012, the Veteran submitted a statement indicating that she wears a mechanical knee brace to help stabilize her knee, but that while it helps, the knee still gives out and causes pain and swelling.  She indicated that this is happening 2-5 times a day, even while wearing the brace.  She stated that she is limited to walking on level surfaces as much as possible and receives steroid injections every six months to help with pain and mobility; her doctor had told her that the only solution was a total knee replacement.  

In October 2013, the Veteran testified that her knee locks every day.  She indicated that she experiences locking and giving way.  She stated that she has no problem walking, but cannot run or play tennis.  She further testified that these symptoms have been present throughout.

On June 2014 VA examination, the diagnoses were chronic mild residual knee sprain, status post arthroscopic examination and removal of meniscus, and degenerative joint disease and instability of the knee with patellofemoral syndrome with lateral instability.  The Veteran reported continuing to have occasional pain in her left knee with prolonged walking, standing, and bending.  She stated that the symptoms are relieved with rest and/or medication.  She also reported a clicking sound on the lateral side of her knee while flexing it.  She indicated that occasionally the patella slides toward the lateral side, which causes pain.  On examination, she reported left knee pain at a level 1 (out of 10), and indicated that she experiences no flare-ups.  Range of motion studies showed left knee flexion to 120 degrees, with no additional limitation on repetitive-use testing.  There was no limitation of extension, including on repetitive-use testing.  Functional loss was noted to consist of less movement than normal, incoordination, pain on movement, swelling, instability of station, and disturbance of locomotion.  There was tenderness to palpation.  The examiner indicated that after repeated use, the Veteran had no additional functional loss or functional impairment of the left knee joint, and that pain, weakness, fatigability, or incoordination do not significantly limit functional ability.  Left knee muscle strength was noted to be active movement against some resistance.  Anterior and posterior instability tests were normal.  However, medial-lateral instability testing was abnormal.  The examiner also noted evidence of recurrent patellar subluxation/dislocation of moderate severity.

Regarding meniscal conditions, the examiner noted that the Veteran had a left meniscal tear and underwent a meniscectomy in 1999.  Residual signs and symptoms include occasional pain with prolonged walking, standing, and bending, and a clicking sound on the lateral side when flexing the knee.  The examiner noted that there was mild tenderness on the lateral side of the left knee joint and mild swelling; however, there was no evidence of effusion or spasms.  It was noted that all of the bony landmarks were palpable and nontender.  There was crepitus.  It was noted that the Veteran uses a knee brace to stabilize the knee for ambulation.  Diagnostic testing showed degenerative arthritis, but no evidence of patellar subluxation or any other significant findings.

The examiner indicated that the Veteran's left knee disability causes her much functional impact, and that she is able to do all activities of daily living but with many difficulties.  The examiner noted that the Veteran had worked as a teacher, but is retired.

Prior to January 27, 2012

For the period prior to January 27, 2012, the Veteran's left knee disability has been rated 10 percent under Code 5024-5260 (which directs that the knee be rated based on limitation of motion or degenerative arthritis).  However, the Board finds that the Veteran's disability during this period is more appropriately rated under Code 5259 for symptomatic removal of semilunar cartilage, as she was shown to have a meniscectomy in 1999 and has reported residual symptoms of pain, giving way, and locking since.  Further, McMurray's testing has been shown to be positive, indicating meniscus pathology.  Notably, rating under this Code does not change the rating assigned, as Code 5259 provides for a maximum 10 percent rating.

Turning first to Code 5258, the Board notes that assignment of a separate rating under this code is prohibited by the rule against pyramiding, as cartilage impairment symptoms would be overlapping.

As no examination or treatment record showed left knee flexion limited to 45 degrees or extension by 10 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning a separate rating under Codes 5260 and 5261; as the Veteran's reported symptoms of painful motion, tenderness, swelling, and giving way are attributable to both symptomatic removal of semilunar cartilage and arthritis with limitation of motion, compensation for these symptoms twice would constitute pyramiding.  Therefore, a separate 10 percent rating is not warranted.

A close review of the record also found that during this period there was no evidence of left knee instability.  The Board notes that although the Veteran has significantly reported instability, testing shows otherwise.  Significantly, an October 2009 VA treatment record notes a negative drawer test.  On January 2010 VA examination, there was no varus/valgus instability or anterior/posterior drawer instability.  A January 2010 VA treatment record notes no ligamentous instability.  A May 2010 VA treatment record notes no evidence of medial lateral instability and varus/valgus testing and anterior drawer testing were negative.  An additional May 2010 VA treatment record notes that ligamentous stress testing for laxity or pain was negative.  On June 2010 VA examination, there was no evidence of instability and varus/valgus and anterior drawer testing were negative.  Further, an August 2011 private treatment record notes that there was no evidence of instability to anterior/posterior ligamentous stress and that the Veteran had full range of motion with stability.  Accordingly, an increased rating under Code 5257 for instability is not warranted.
As pathology required for ratings under Codes 5256 (ankylosis) and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

Consequently, a rating in excess of 10 percent for the left knee disability prior to January 27, 2012 is not warranted.

From January 27, 2012 to June 25, 2014

From January 27, 2010 to June 25, 2014, the Veteran's left knee disability has been rated 20 percent under Code 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint).  This is the maximum rating under Code 5258.  Initially, the Board notes that assignment of separate ratings under both Codes 5258 and 5259 is prohibited by the rule against pyramiding, as cartilage impairment symptoms would be overlapping.  Thus, the remaining question is whether a separate 10 percent rating pursuant to the criteria of Codes 5003, 5010, 5260, and 5261 for arthritis with limitation of motion may be assigned for the Veteran's left knee disability in addition to his currently assigned 20 percent rating pursuant to the criteria of Code 5258.  The Board must essentially decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

From a review of the evidence during this period, it is evident that the Veteran's cartilage impairment is symptomatic.  Such manifestations consist of pain, effusion, locking, tenderness to palpation, giving way, and crepitus.  In comparing these manifestations to the symptoms attributable to the Veteran's arthritis with limitation of motion, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  For example, although the Veteran has been shown to have pain on motion and some swelling, affording her a separate rating under Codes 5003, 5010, 5260, and 5261 would mean that she would be compensated again for some of the same symptoms as those contemplated under Code 5258, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating is not permitted.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no evidence of ankylosis of the knee or of tibia and fibula impairment with marked knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.     

Other applicable criteria for evaluating the left knee disability include those providing for ratings based on recurrent subluxation or lateral instability (under Code 5257).  During this period, evidence of instability/subluxation was not shown.  Specifically, on January 2012 VA examination, the examiner noted that there was no evidence of recurrent patellar subluxation/dislocation.  Accordingly, during this period a separate rating under Code 5257 based on instability is not warranted.

Consequently, a rating in excess of 20 percent for the left knee disability is not warranted for the period from January 27, 2012 to June 25, 2014.

From June 25, 2014

From June 25, 2014, the Veteran's left knee disability has been rated 20 percent under Code 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint) and 20 percent under Code 5257 (for instability).

As the evidence during this period does not show left knee flexion limited to 45 degrees or extension by 10 degrees (even with consideration of such factors as pain/use), there is no basis in the record for assigning a separate rating under Codes 5260 and 5261.  Further, as noted above, in comparing the manifestations of the Veteran's cartilage impairment and instability with the manifestations to the symptoms attributable to the Veteran's arthritis with limitation of motion, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  Thus, a separate rating under Code 5003, 5010, 5260, and 5261 would mean that she would be compensated for some of the same symptoms as those contemplated under Codes 5258 and 5257, which would constitute pyramiding.  Therefore, a separate 10 percent rating (under Code 5003) is not permitted.  Assignment of separate ratings under both Codes 5258 and 5259 is prohibited by the rule against pyramiding, as cartilage impairment symptoms would be overlapping.  

The analysis turns to the rating assigned for instability of the knee.  The next higher (30 percent) rating requires severe subluxation or instability of the knee.  No examination report or treatment record notes more than moderate instability.  On June 2014 VA examination, the examiner found evidence of no more than recurrent patellar subluxation/dislocation of moderate severity.  Consequently, a rating in excess of 20 percent for subluxation or instability is not warranted.

The Board has considered whether any other diagnostic codes apply, and would afford the Veteran a further increase in the rating for the left knee.  As pathology required for ratings under Codes 5256 (ankylosis), and 5262 (impairment of the tibia and fibula) is not shown, ratings under those codes are not warranted.

Accordingly, a combined rating in excess of 40 percent for the period from June 25, 2014 is not warranted.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that encompassed by the schedular criteria for the ratings now assigned.  38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  On June 2010 VA examination, the examiner found no evidence of additional limitation in motion after repetitive-use testing (significantly, the Veteran's left knee flexion improved on repetitive testing).  On June 2014 VA examination, the examiner indicated that after repeated use, the Veteran had no additional functional loss or functional impairment of the left knee joint, and that pain, weakness, fatigability, or incoordination do not significantly limit her functional ability.  Thus, these factors do not provide a basis for further increased ratings.
The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  The staged ratings currently assigned encompass the painful motion, meniscus pathology, and instability shown.  There is no evidence of functional limitation not encompassed by the schedular criteria.  The Veteran's left knee symptomatology is fully encompassed by the schedular rating criteria for the ratings currently assigned.  Consequently, those criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  The evidence shows that the Veteran was worked full-time as a teacher until her retirement.  It has not been alleged that she is rendered incapable of employment by her left knee disability.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 


ORDER

The appeal seeking increases in the ratings for the Veteran's left knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


